Exhibit 10.18

UNITEDHEALTH GROUP

DIRECTORS’ COMPENSATION DEFERRAL PLAN

(2009 STATEMENT)



--------------------------------------------------------------------------------

UNITEDHEALTH GROUP

DIRECTORS’ COMPENSATION DEFERRAL

PLAN (2009 STATEMENT)

TABLE OF CONTENTS

 

                   Page

SECTION 1.

   INTRODUCTION AND DEFINITIONS    1    1.1.   

Establishment of Plan

   1    1.2.   

Definitions

   1      

1.2.1.

 

Account

   1      

1.2.2.

 

Annual Valuation Date

   1      

1.2.3.

 

Beneficiary

   1      

1.2.4.

 

Board Compensation

   1      

1.2.5.

 

Board of Directors or Board

   2      

1.2.6.

 

Code

   2      

1.2.7.

 

Committee

   2      

1.2.8.

 

Effective Date

   2      

1.2.9.

 

Participant

   2      

1.2.10.

 

Plan

   2      

1.2.11.

 

Plan Statement

   2      

1.2.12.

 

Plan Year

   2      

1.2.13.

 

Termination of Directorship

   2      

1.2.14.

 

UnitedHealth Group or UHG

   2      

1.2.15.  

 

Valuation Date

   2

SECTION 2.

   ELIGIBILITY TO PARTICIPATE    2

SECTION 3.

   COMPENSATION DEFERRAL OPTION    3    3.1.   

Option to Defer Board Compensation

   3      

3.1.1.

  Amount of Deferrals    3      

3.1.2.

  Crediting to Accounts    3      

3.1.3.

  No Matching Credits    3    3.2.   

Discretionary Supplements From UnitedHealth Group

   3    3.3.   

Credits Limited to Outside Directors

   3

SECTION 4.  

   CREDITS FROM MEASURING INVESTMENTS    3    4.1.   

Designation of Measuring Investments

   3    4.2.   

UnitedHealth Group Stock as Measuring Investment

   4    4.3.   

Optional Rules for Measuring Investments

   4    4.4.   

Measuring Investments and Rules to be Identical to Executive Savings Plan

   4

SECTION 5.

   OPERATIONAL RULES       5.1   

Operational Rules for Deferrals

      5.2   

Establishment of Accounts

   4    5.3     

Accounting Rules

   4

SECTION 6.

   VESTING OF ACCOUNTS    4

SECTION 7.

   SPENDTHRIFT PROVISION    4

 

-i-



--------------------------------------------------------------------------------

                    Page

SECTION 8.

  

DISTRIBUTIONS

   5   

8.1.

  

Time of Distribution to Participant

   5      

8.1.1.

  

General Rule

   5      

8.1.2.

  

No Application for Distribution Required

   5      

8.1.3.

  

Distribution to Specified Employees

   5   

8.2.

  

Form of Distribution

   5   

8.3.

  

Form Of Distribution For Pre-2004 Account

   6   

8.4.

  

Election of Form of Distribution by Participant

   8      

8.4.1

  

Initial Enrollment

   8      

8.4.2.

  

Default Election of Form of Distribution

   9      

8.4.3.

  

Separate Distributions Elections Permitted Each Plan Year for Post-2003 Account

   9      

8.4.4.

  

Periodic Re-Election

   9   

8.5.

  

Payment to Beneficiary Upon Death of Participant

   10      

8.5.1.

  

Payment to Beneficiary When Death Occurs Before Termination of Directorship

   10      

8.5.2.

  

Payment to Beneficiary When Death Occurs After Termination of Directorship

   10      

8.5.3.

  

Election of Measuring Investments by Beneficiaries

   10   

8.6

  

Designation of Beneficiaries

   11      

8.6.1.

  

Right to Designate

   11      

8.6.2.

  

Failure of Designation

   11      

8.6.3.

  

Disclaimers by Beneficiaries

   11      

8.6.4.

  

Definitions

   12      

8.6.5.

  

Special Rules

   12   

8.7.

  

Death Prior to Full Distribution

   13   

8.8.

  

Facility of Payment

   13   

8.9.

  

In-Service Distributions

   13      

8.9.1.

  

Pre-Selected In-Service Distributions From Pre-2004 Account

   13      

8.9.2.

  

Pre-Selected In-Service Distributions from Post-2003 Account

   14      

8.9.3.

  

On Demand In-Service Distributions

   15      

8.9.4.  

  

In-Service Distribution for Unforeseeable Emergency

   15   

8.10.

  

Distributions in Cash

   16

SECTION 9.

  

FUNDING OF PLAN

   16   

9.1.

  

Unfunded Plan

   16   

9.2.

  

Corporate Obligation

   16

SECTION 10.  

  

AMENDMENT AND TERMINATION

   16   

10.1.

  

Amendment and Termination

   16   

10.2.

  

No Oral Amendments

   17   

10.3.

  

Plan Binding On Successors

   17

SECTION 11.

  

DETERMINATIONS — RULES AND REGULATIONS

   17   

11.1.  

  

Determinations

   17   

11.2.

  

Rules and Regulations

   17   

11.3.

  

Method of Executing Instruments

   17   

11.4.

  

Claims Procedure

   17      

11.4.1

  

.Original Claim

   17

 

-ii-



--------------------------------------------------------------------------------

 

     

11.4.2.

  

Review of Denied Claim

   18      

11.4.3.

  

General Rules

   18    11.5.   

Limitations And Exhaustion

   19      

11.5.1.

  

Limitations

   19      

11.5.2.

  

Exhaustion Required

   19

SECTION 12.  

   PLAN ADMINISTRATION    19    12.1.   

Officers

   19    12.2.   

Chief Executive Officer

   19    12.3.   

Board Of Directors

   19    12.4.   

Committee

   19    12.5.   

Delegation

   20    12.6.   

Conflict of Interest

   20    12.7.   

Service of Process

   20    12.8.   

Expenses

   20    12.9.   

Certifications

   20    12.10.     

Errors In Computations

   20

SECTION 13.

   CONSTRUCTION    21    13.1.   

Applicable Laws

   21      

13.1.1.

  

ERISA Status

   21      

13.1.2.

  

IRC Status

   21      

13.1.3.  

  

References to Laws

   21    13.2.   

Effect on Other Plans

   21    13.3.   

Disqualification

   21    13.4.   

Rules of Document Construction

   21    13.5.   

Choice of Law

   21

 

-iii-



--------------------------------------------------------------------------------

UNITEDHEALTH GROUP

DIRECTORS’ COMPENSATION DEFERRAL PLAN

(2009 STATEMENT)

SECTION 1

INTRODUCTION AND DEFINITIONS

1.1. Establishment of Plan. Effective January 1, 2002, UNITEDHEALTH GROUP
INCORPORATED, a Minnesota corporation (hereinafter sometimes referred to as
“UnitedHealth Group”), as plan sponsor, established a nonqualified, unfunded,
deferred compensation plan for the benefit of certain members of its Board of
Directors. This document reflects changes to the plan document effected by a
First Amendment adopted on March 8, 2004, a Second Amendment adopted on
October 31, 2006 and a Third Amendment adopted on October 29, 2007. This plan
document also reflects certain additional amendments for purposes of
establishing documentary compliance with Section 409A of the Internal Revenue
Code of 1986 and its accompanying regulations (“Section 409A of the Code”), and
to permit ongoing operational compliance with the requirements of Section 409A.
For the avoidance of doubt, Pre-2004 Accounts (as defined below) are intended as
a separate plan from Post-2003 Accounts (as defined below) within the meaning of
Section 409A of the Code and Treasury Regulations 1.409A-1(c).

1.2. Definitions. When the following terms are used herein with initial capital
letters, they shall have the following meanings:

1.2.1. Account – the separate bookkeeping account established for each
Participant which represents the separate unfunded and unsecured general
obligation of UnitedHealth Group established with respect to each person who is
a Participant in this Plan in accordance with Section 2 and which are credited
to the dollar amounts specified in Sections 3 and 4 and from which are
subtracted payments made pursuant to Section 8. The following accounts will be
maintained under this Plan for Participants:

 

  (a) Pre-2004 Account – the account maintained for each Participant to which
are credited the dollar amounts specified in Sections 3 and 4 for Plan Years
ending on or before December 31, 2003.

 

  (b) Post-2003 Account – the account maintained for each Participant to which
are credited the dollar amounts specified in Sections 3 and 4 for Plan Years
beginning after December 31, 2003. To the extent necessary to accommodate and
effect the distribution elections made by Participants pursuant to Section 8.3
and Section 8.9.2 for Plan Years beginning after December 31, 2003, separate
bookkeeping sub-accounts shall be established with respect to each of the
several annual forms of distribution elections and pre-selected in-service
distribution elections made by Participants.

1.2.2. Annual Valuation Date – each December 31.

1.2.3. Beneficiary – a person designated by a Participant (or automatically by
operation of the Plan Statement) to receive all or a part of the Participant’s
Account in the event of the Participant’s death prior to full distribution
thereof. A person so designated shall not be considered a Beneficiary until the
death of the Participant.

1.2.4. Board Compensation – Board retainer fees, Board meeting fees and Board
committee fees but not stock options or other stock-based compensation. The
Committee may designate prospectively that other pay is included in Board
Compensation.

 

SI-1



--------------------------------------------------------------------------------

1.2.5. Board of Directors or Board – the Board of Directors of UnitedHealth
Group or its successor, and any properly authorized committee of the Board of
Directors.

1.2.6. Code – the Internal Revenue Code of 1986, as amended.

1.2.7. Committee – the Compensation and Human Resources Committee of the Board
of Directors (also known as the “Compensation Committee”).

1.2.8. Effective Date – January 1, 2002.

1.2.9. Participant – a member of the Board of Directors of UnitedHealth Group
who has elected to defer compensation under Section 3. A director who has become
a Participant shall continue to be a Participant in this Plan until the date of
the Participant’s death or, if earlier, the date when the Participant has
received a distribution of the Participant’s entire Account.

1.2.10. Plan – the nonqualified, unfunded, deferred compensation program
maintained by UnitedHealth Group for the benefit of Participants eligible to
participate therein, as set forth in this Plan Statement. (As used herein,
“Plan” does not refer to the document pursuant to which the Plan is maintained.
That document is referred to herein as the “Plan Statement”.) The Plan shall be
referred to as the “UnitedHealth Group Directors’ Compensation Deferral Plan.”

1.2.11. Plan Statement – this document entitled “UnitedHealth Group Directors’
Compensation Deferral Plan (2009 Statement)” as adopted by the Board of
Directors and generally effective December 31, 2008, as the same may be amended
from time to time thereafter.

1.2.12. Plan Year – the twelve (12) consecutive month period ending on any
Annual Valuation Date.

1.2.13. Termination of Directorship – a complete severance of a Participant’s
membership on the Board of Directors of UnitedHealth Group for any reason other
than the Participant’s death. Whether a Termination of Directorship has occurred
is determined under section 409A of the Code and section 1.409A-1(h) of the
regulations (i.e., whether the expiration of the director’s term or his or her
resignation or removal from the Board constitutes a good-faith and complete
termination of the Director’s relationship with UnitedHealth Group).

1.2.14. UnitedHealth Group or UHG – UNITEDHEALTH GROUP INCORPORATED, a Minnesota
corporation, or any successor thereto.

1.2.15. Valuation Date – any day that the U.S. securities markets are open and
conducting business.

SECTION 2

ELIGIBILITY TO PARTICIPATE

Each member of the Board of Directors of UnitedHealth Group as of the initial
adoption of this Plan who is not an employee of UnitedHealth Group or any
affiliate shall be eligible to become a Participant in this Plan as of
January 1, 2002. Each person who later becomes a member of the Board and is not
then an employee of UnitedHealth Group or any affiliate shall be eligible to
become a Participant in this Plan as of such member’s election to the Board.
Each person (a) who is both a member of the Board and an employee of
UnitedHealth Group or any affiliate, and (b) who later ceases to be so employed
but continues as a member of the Board, shall be eligible to become a
Participant in this Plan as of such cessation of employment.

 

2



--------------------------------------------------------------------------------

SECTION 3

COMPENSATION DEFERRAL OPTION

3.1. Option to Defer Board Compensation.

3.1.1. Amount of Deferrals. Through a voice response system (or other written or
electronic means) approved by the Committee, a Participant may elect to defer
between (and including) 1% and 100% of such Participant’s Board Compensation for
Board services for a Plan Year. The Committee may establish prospectively other
percentage limits. To be effective for a Plan Year, the deferral election must
be received by the Committee or its designee prior to the first day of the Plan
Year (or such earlier deadline designated by the Committee or its designee);
provided, however, for a person who is first elected to the Board after the
beginning of the Plan Year and was not previously eligible to participate in a
plan required to be aggregated with this Plan under Treasury Regulations
1.409A-1(c)(2)(i), the deferral election must be received by the Committee
within 30 days after the first day of such eligibility, and, if so received, the
deferral election shall apply to Board Compensation earned after the date of the
election. Such deferral election shall be irrevocable and shall remain in effect
until changed or rescinded. Prior to the beginning of any subsequent the Plan
Year, a Participant may irrevocably elect through a voice response system (or
other written or electronic means) approved by the Committee to change an
earlier election by providing a new deferral election to the Committee or its
designee. The new deferral election shall become effective on the first day of
the subsequent Plan Year.

3.1.2. Crediting to Accounts. The Committee shall cause to be credited to the
Account of each Participant the amount, if any, of such Participant’s voluntary
deferrals of Board Compensation under Section 3.1.1. Such amount shall be
credited as soon as administratively feasible following the time such Board
Compensation would otherwise have been paid to the Participant.

3.1.3. No Matching Credits. No matching amounts shall be credited for deferrals
of Board Compensation under Section 3.1.1.

3.2. Discretionary Supplements From UnitedHealth Group. Upon written notice to
one or more Participants and to the Committee, the Board of Directors may (but
is not required to) determine that additional amounts shall be credited to the
Accounts of such Participants. Such notice shall also specify the date of such
crediting. Notwithstanding Section 6, such notice may also establish vesting
rules for such amounts, in which case separate Accounts shall be established for
such amounts for such Participants.

3.3. Credits Limited to Outside Directors. No Participant who becomes an
employee of UnitedHealth Group or any affiliate shall be eligible to receive
credits under this Section 3 while such an employee.

SECTION 4

CREDITS FROM MEASURING INVESTMENTS

4.1. Designation of Measuring Investments. Through a voice response system (or
other written or electronic means) approved by the Committee, each Participant
shall designate the following “Measuring Investments,” which shall be used to
determine the value of such Participant’s Account (until changed as provided
herein):

 

  (a) One or more Measuring Investments for the current Account balance, and

 

  (b) One or more Measuring Investments for amounts that are credited to the
Account in the future.

The Accounts and such Measuring Investments are specified solely as a device for
computing the amount of benefits to be paid by UnitedHealth Group under the
Plan, and UnitedHealth Group is not required to purchase such investments. The
Measuring Investments may be revised and amended by the Committee, in its
discretion, from time to time.

 

3



--------------------------------------------------------------------------------

4.2. UnitedHealth Group Stock as Measuring Investment. The Board of Directors
may (but shall not be required to) determine that the Measuring Investments
available for election by Participants will include deemed (but not actual)
investment in the common stock of UnitedHealth Group, valued at the closing
price of the common stock of UnitedHealth Group as reported on the New York
Stock Exchange composite tape on the applicable Valuation Date.

4.3. Optional Rules for Measuring Investments. The Committee may adopt rules
specifying the Measuring Investments, the circumstances under which a particular
Measuring Investment may be elected, or shall be automatically utilized, the
minimum or maximum amount or percentage of an Account which may be allocated to
a Measuring Investment, the procedures for making or changing Measuring
Investment elections, the extent (if any) to which Beneficiaries of deceased
Participants may make Measuring Investment elections and the effect of a
Participant’s or Beneficiary’s failure to make an effective Measuring Investment
election with respect to all or any portion of an Account.

4.4. Measuring Investments and Rules to be Identical to Executive Savings Plan.
Unless the Committee specifies otherwise, the Measuring Investments and
operational rules for this Plan shall be identical to those under the
UnitedHealth Group Executive Savings Plan and any change to the Measuring
Investments or operational rules under the Executive Savings Plan shall
automatically apply to this Plan.

SECTION 5

OPERATIONAL RULES

5.1. Operational Rules for Deferrals. A Participant’s election to defer Board
Compensation under Section 3 shall be “evergreen” and shall remain in effect
until changed by the Participant for a future Plan Year as specified in
Section 3.1.1.

5.2. Establishment of Accounts. There shall be established for each Participant
an unfunded, bookkeeping Account which shall be adjusted each Valuation Date.

5.3. Accounting Rules. The Committee may adopt (and revise) accounting rules for
the Accounts.

SECTION 6

VESTING OF ACCOUNTS

The Account of each Participant shall be fully (100%) vested and nonforfeitable
at all times (except for any special vesting rules that apply to discretionary
supplements of UnitedHealth Group under Section 3.2 and any early distribution
penalties that may apply under Section 8).

SECTION 7

SPENDTHRIFT PROVISION

Participants and Beneficiaries shall have no power to transfer any interest in
an Account nor shall any Participant or Beneficiary have any power to
anticipate, alienate, dispose of, pledge or encumber the same while it is in the
possession or control of UnitedHealth Group, nor shall the Committee recognize
any assignment thereof, either in whole or in part, nor shall the Account be
subject to attachment, garnishment, execution following judgment or other legal
process (including without limitation any domestic relations order, whether or
not a “qualified domestic relations order” under section 414(p) of the Code)
before the Account is distributed to the Participant or Beneficiary.

 

4



--------------------------------------------------------------------------------

The power to designate Beneficiaries to receive the Account of a Participant in
the event of such Participant’s death shall not permit or be construed to permit
such power or right to be exercised by the Participant so as thereby to
anticipate, pledge, mortgage or encumber such Participant’s Account or any part
thereof. Any attempt by a Participant to so exercise said power in violation of
this provision shall be of no force and effect and shall be disregarded by the
Committee.

SECTION 8

DISTRIBUTIONS

8.1. Time of Distribution to Participant.

8.1.1. General Rule. A Participant’s Account shall be distributable upon the
Termination of Directorship of the Participant.

8.1.2. No Application for Distribution Required. A Participant’s Account shall
be distributed automatically following the Participant’s Termination of
Directorship. A Participant shall not be required to apply for distribution.

8.1.3. Distribution to Specified Employees. Notwithstanding any other provision
of the Plan Statement, in the event that a Participant in the Plan is determined
to be a “specified employee” (within the meaning of Section 409A of the Code and
determined pursuant to procedures adopted by UnitedHealth Group), any
distribution to the Participant on account of the Participant’s Termination of
Directorship shall be delayed until the first day of the first month that begins
six (6) months following the Termination of Directorship (or if earlier, the
date of the Participant’s death) to comply with the requirements of section 409A
of the Code.

8.2. Form of Distribution. As determined under the rules of Section 8.4,
distribution of the Participant’s Post-2003 Account shall be made in one or more
of the following forms:

 

  (a) Immediate Lump Sum. Distribution of the Participant’s Post-2003 Account
shall be made in a single lump sum. The amount of such distribution shall be
determined as soon as administratively feasible as of a Valuation Date following
the Plan Year in which occurs the Participant’s Termination of Directorship and
shall be actually paid to the Participant as soon as practicable after such
determination (but not later than the last day of the February following the
Plan Year in which occurs the Participant’s Termination of Directorship).

 

  (b) Installments. Distribution of the Participant’s Post-2003 Account shall be
made in a series of five (5) or ten (10) annual installments. If a Participant
elects to receive payment in the form of installments, then pursuant to section
409A of the Code and regulations issued thereunder (and for purposes of the
re-election provisions in Section 8.4.4), the series of installment payments
shall be treated as the entitlement to a single payment (rather than a series of
separate payments).

 

  (i) In General. The amount of the first installment will be determined as soon
as administratively feasible following the Plan Year in which occurs the
Participant’s Termination of Directorship and the amount of future installments
will be determined as soon as administratively feasible following the end of
each following Plan Year. The amount of each installment shall be determined by
dividing the Participant’s Post-2003 Account balance as of the Valuation Date as
of which the installment is being paid, by the number of remaining installment
payments to be made (including the payment being determined). Such installments
shall be actually paid as soon as practicable after each such determination (but
not later than the last day of February of each year when a determination
occurs).

 

5



--------------------------------------------------------------------------------

  (ii) Exception for Small Amounts. Notwithstanding the foregoing provisions of
this Section 8.2(b), if the value of the Participant’s Post-2003 Account as of
the Valuation Date as of which an installment payment is to be determined does
not exceed Five Thousand Dollars ($5,000), the Participant’s entire Post-2003
Account shall be paid in the form of a lump sum as soon as administratively
practicable after such Valuation Date (but not later than the last day of
February of the year when such determination occurs). For this purpose, the
value of the Post-2003 Account shall be determined after reduction for any lump
sum or other payment that is also payable to such Participant as of such
Valuation Date.

 

  (c) Five (5) Year Delay, then Lump Sum. Distribution of the Participant’s
Post-2003 Account shall be made in a single lump sum payment following the fifth
(5th) anniversary of the Participant’s Termination of Directorship. The amount
of such distribution shall be determined as soon as administratively feasible as
of a Valuation Date in the calendar year following the calendar year in which
occurs the fifth (5th) anniversary of the Participant’s Termination of
Directorship. Actual distribution shall be made in the calendar year of
determination as soon as administratively practicable after such determination.
Notwithstanding the foregoing, if the value of the Participant’s Post-2003
Account does not exceed Five Thousand Dollars ($5,000) as of the Annual
Valuation Date in the Plan Year in which the Participant experienced a
Termination of Directorship or any following Plan Year, the Participant’s
Post-2003 Account shall be paid in a lump sum as soon as practicable after such
determination (but not later than the last day of February of the year following
the Annual Valuation Date); provided that payment shall only be made if the
requirements of Treasury Regulations Section 1.409A-3(j)(4)(v) are satisfied.

 

  (d) Ten (10) Year Delay, then Lump Sum. Distribution of the Participant’s
Post-2003 Account shall be made in a single lump sum payment following the tenth
(10th) anniversary of the Participant’s Termination of Directorship. The amount
of such distribution shall be determined as soon as administratively feasible as
of a Valuation Date in the calendar year following the calendar year in which
occurs the tenth (10th) anniversary of the Participant’s Termination of
Directorship. Actual distribution shall be made in the calendar year of
determination as soon as administratively practicable after such determination.
Notwithstanding the foregoing, if the value of the Participant’s Post-2003
Account does not exceed Five Thousand Dollars ($5,000) as of the Annual
Valuation Date in the Plan Year in which the Participant experienced a
Termination of Directorship or any following Plan Year, the Participant’s
Post-2003 Account shall be paid in a lump sum as soon as practicable after such
determination (but not later than the last day of February of the year following
the Annual Valuation Date); provided that payment shall only be made if the
requirements of Treasury Regulations Section 1.409A-3(j)(4)(v) are satisfied.

8.3. Form Of Distribution For Pre-2004 Account. As determined under the rules of
Section 8.4, distribution of the Participant’s Pre-2004 Account shall be made in
one of the following forms:

 

  (a) Immediate Lump Sum. Distribution of the Participant’s Pre-2004 Account
shall be made in a single lump sum. The amount of such distribution shall be
determined as soon as administratively feasible as of a Valuation Date following
the Plan Year in which occurs the Participant’s Termination of Directorship and
shall be actually paid to the Participant as soon as practicable after such
determination (but not later than the last day of the February following such
Plan Year).

 

6



--------------------------------------------------------------------------------

  (b) Installments. Distribution of the Participant’s Pre-2004 Account shall be
made in a series of five (5) or ten (10) annual installments.

 

  (i) General Rule. The amount of the first installment will be determined as
soon as administratively feasible following the Plan Year in which occurs the
Participant’s Termination of Directorship and the amount of future installments
will be determined as soon as administratively feasible following the end of
each following Plan Year. The amount of each installment shall be determined by
dividing the Participant’s Pre-2004 Account balance as of the Valuation Date as
of which the installment is being paid, by the number of remaining installment
payments to be made (including the payment being determined). Such installments
shall be actually paid as soon as practicable after each such determination (but
not later than the last day of the February following such Plan Year).

 

  (ii) Accelerated Payment. A Participant who has the installment option may,
after Termination of Directorship, elect through a voice response system (or
other written or electronic means) approved by the Committee to receive a cash
lump sum payment of the total remaining balance of the Participant’s Pre-2004
Account (but not part thereof) for any reason; provided, however, that the
Pre-2004 Account balance will be reduced by a penalty of ten percent (10%), and
the Participant will receive ninety percent (90%) of the Pre-2004 Account
balance. The penalty of ten percent (10%) of the Pre-2004 Account balance will
be forfeited to UnitedHealth Group to be used as the Committee determines in its
discretion. The amount of such distribution shall be determined as soon as
administratively feasible following the receipt of the request by the Committee
and shall be actually paid to the Participant as soon as practicable after such
determination.

 

  (iii) Exception for Small Amounts. Notwithstanding the foregoing provisions of
this Section 8.3(b), if the value of the Participant’s Pre-2004 Account as of
the Valuation Date as of which an installment payment is to be determined does
not exceed Five Thousand Dollars ($5,000), the Participant’s entire Pre-2004
Account shall be paid in the form of a lump sum as soon as administratively
practicable after such Valuation Date.

 

  (c) Delayed Lump Sum. Distribution of the Participant’s Pre-2004 Account shall
be made in a single lump sum following the tenth (10) anniversary of the
Participant’s Termination of Directorship, subject to the following rules:

 

 

(i)

General Rule. The amount of such distribution shall be determined as soon as
administratively feasible as of a Valuation Date following the Plan Year in
which occurs the tenth (10th) anniversary of the Participant’s Termination of
Directorship. Actual distribution shall be made as soon as practicable after
such determination (but not later than the last day of February following such
Plan Year). Notwithstanding the foregoing, if the value of the Participant’s
Pre-2004 Account does not exceed Five Thousand Dollars ($5,000) as of the Annual
Valuation Date in any year following the Plan Year in which the Participant
experienced a Termination of Directorship or any following Plan Year, the
Participant’s Pre-2004 Account shall be paid in a lump sum as soon as
practicable after such determination (but not later than the last day of the
February following such Plan Year).

 

7



--------------------------------------------------------------------------------

 

(ii)

Immediate Accelerated Payment. A Participant who has experienced a Termination
of Directorship and for whom the delayed lump sum distribution option is in
effect may elect through a voice response system (or other written or electronic
means) approved by the Committee to receive a lump sum distribution of the
Participant’s Pre-2004 Account before the tenth (10th) anniversary of the
Participant’s Termination of Directorship; provided, however, that the Pre-2004
Account balance will be reduced by a penalty of ten percent (10%), and the
Participant will receive ninety percent (90%) of the Pre-2004 Account balance.
The penalty of ten percent (10%) of the Pre-2004 Account balance will be
forfeited to UnitedHealth Group to be used as the Committee determines in its
discretion. The amount of such distribution shall be determined as soon as
administratively feasible following the receipt of the request by the Committee
and shall be actually paid to the Participant as soon as practicable after such
determination.

 

 

(iii)

Delayed Accelerated Payment. A Participant who has elected the delayed lump sum
distribution option may, after Termination of Directorship, make a one-time
election through a voice response system (or other written or electronic means),
approved by the Committee to receive either a lump sum distribution of the
Participant’s Pre-2004 Account before the tenth (10th) anniversary of the
Participant’s Termination of Directorship, or five (5) annual installments,
subject to the following rules:

 

 

(A)

Any election to receive a lump sum payment before the tenth (10) anniversary of
the Participant’s Termination of Directorship must be received by the Committee
no later than the December 31 of the calendar year in which occurs the eighth
(8th) anniversary of the Participant’s Termination of Directorship.

 

 

(B)

Any election to receive five (5) annual installments must be received by the
Committee no later than the December 31 of the calendar year in which occurs the
fourth (4th) anniversary of the Participant’s Termination of Directorship.

 

 

(C)

Any election to receive either a lump sum distribution of the Participant’s
Pre-2004 Account before the tenth (10 th) anniversary of the Participant’s
Termination of Directorship or five (5) annual installments shall not be
effective until twelve (12) months after it is received by the Committee (if the
Participant dies before the end of such 12-month period, such election shall not
be effective).

8.4. Election of Form of Distribution by Participant.

8.4.1. Initial Enrollment. Through a voice response system (or other written or
electronic means) approved by the Committee, each Participant shall elect a form
of distribution at the time of initial enrollment in the Plan, subject to the
following:

 

 

(a)

Forms of Distribution for Pre-2004 Accounts. If an individual was first eligible
to become a Participant in the Plan prior to December 31, 2003, such Participant
elected at the time of initial enrollment in the Plan whether to receive
distribution of the Participant’s Pre-2004 Account (as described in Section 8.3)
in either: (i) an immediate lump sum, (ii) five (5) or ten (10) annual
installments, or (iii) a delayed lump sum following the tenth (10th) anniversary
of the Participant’s Termination of Directorship. An initial distribution
election made by a Participant for any Plan Year beginning prior to

 

8



--------------------------------------------------------------------------------

 

December 31, 2003, shall remain in effect with respect to the Participant’s
Pre-2004 Account for all subsequent Plan Years unless the Participant elects to
change the form of distribution pursuant to the provisions of Section 8.4.4. An
initial distribution election made by a Participant for any Plan Year beginning
prior to December 31, 2003, shall remain in effect with respect to the
Participant’s Post-2003 Account for all Plan Years beginning on or after
January 1, 2004, unless, prior to a subsequent Plan Year, the Participant files
a new distribution election for the Participant’s Post-2003 Account with the
Committee in accordance with the provisions of Section 8.4.3.

 

 

(b)

Forms of Distribution for Post-2003 Account. If an individual is first eligible
to become a Participant in this Plan after December 31, 2003, such Participant
shall elect at the time of initial enrollment in the Plan whether distribution
of the Participant’s Post-2003 Account shall be made (as described in
Section 8.2) in either: (i) an immediate lump sum, (ii) five (5) or ten
(10) annual installments, or (iii) a delayed lump sum following the fifth
(5th) or tenth (10th) anniversary of the Participant’s Termination of
Directorship. Such distribution election shall remain in effect with respect to
the Participant’s Post-2003 Account for all subsequent Plan Years unless, prior
to a subsequent Plan Year, the Participant files a new distribution election for
the Participant’s Post-2003 Account with the Committee in accordance with the
provisions of Section 8.4.3.

8.4.2. Default Election of Form of Distribution. If a Participant fails to elect
a form of distribution, such Participant shall be deemed to have elected that
distribution be made in an immediate lump sum as described in Section 8.2(a) or
Section 8.3(a).

8.4.3. Separate Distributions Elections Permitted Each Plan Year for Post-2003
Account. Any initial or default distribution election made by a Participant with
respect to the Participant’s Post-2003 Account shall remain in effect with
respect to the Participant’s Post-2003 Account for all subsequent Plan Years
unless, prior to a subsequent Plan Year, the Participant files a new
distribution election for the Participant’s Post-2003 Account electing a
different form of distribution for that portion of the Participant’s Post-2003
Account attributable to deferrals for such subsequent Plan Year (and any
investment gains or losses on such deferrals). Through a voice response system
(or other written or electronic means) approved by the Committee, a Participant
may elect a different form of distribution for that portion of the Participant’s
Post-2003 Account attributable to deferrals for a subsequent Plan Year (and any
investment gains or losses on such deferrals). To be effective for deferrals for
a Plan Year, the new distribution election must be received by the Committee or
its designee prior to the first day of the Plan Year (or such earlier deadline
designated by the Committee or its designee). If a Participant files a new
distribution election with respect to the Participant’s Post-2003 Account with
the Committee pursuant to this Section 8.4.3, such distribution election shall
remain in effect for all subsequent Plan Years unless, prior to a subsequent
Plan Year, the Participant files with the Committee another distribution
election for the Participant’s Post-2003 Account electing a different form of
distribution for that portion of the Participant’s Post-2003 Account
attributable to deferrals for such subsequent Plan Year (and any investment
gains or losses in such deferrals).

8.4.4. Periodic Re-Election. Through a voice response system (or other written
or electronic means) approved by the Committee, initial and default distribution
elections may be changed by the Participant from time to time, subject to the
following:

 

  (a) For Pre-2004 Accounts. Each subsequent distribution election filed with
respect to the Participant’s Pre-2004 Account shall supersede all prior
distribution elections filed with respect to the Participant’s Pre-2004 Account
and shall be effective as to the Participant’s entire Pre-2004 Account as if the
new distribution election had been made at the time of the Participant’s initial
enrollment

 

  (b)

For Post-2003 Accounts. Each subsequent distribution election filed with respect
to the Participant’s Post-2003 Account shall supersede all prior distribution
elections filed with respect to such specified portion of the Participant’s
Post-2003 Account and shall be

 

9



--------------------------------------------------------------------------------

 

effective as to the specified portion of the Participant’s Post-2003 Account.
If, however, the subsequent distribution election does not have the effect of
delaying payment of the lump sum (or, in the case of installments, the
installment commencement date (i.e., the date the first installment in the
stream of installment payments is scheduled to be paid) under the prior election
for at least five (5) years, such distribution election shall be disregarded as
if it had never been filed (and the prior effective distribution election shall
be given effect).

 

  (c) In General. Notwithstanding the foregoing, any new distribution election
shall be disregarded as if it had never been filed (and the prior effective
distribution election shall be given effect) unless the distribution election:

 

  (i) is filed by a Participant who is still performing Board services,

 

  (ii) is filed with the Committee at least twelve (12) months before the
Participant’s scheduled distribution date following the Participant’s
Termination of Directorship or, if applicable, the Participant’s specified
payment date,

 

  (iii) is filed at least twelve (12) months after the initial distribution
election for the Participant’s Pre-2004 Account (or, if one or more prior
changes has been filed, at least twelve (12) months after the latest of such
changes was filed), or is filed at least twelve (12) months after the initial
distribution election for the specified portion of the Participant’s Post-2003
Account (or, if one or more prior changes has been filed, at least twelve
(12) months after the latest of such changes was filed), and

 

  (iv) if the new distribution election is filed with respect to the
Participant’s Post-2003 Account, such election shall not take effect until at
least twelve (12) months after the date it is filed with the Committee.

No spouse, former spouse, Beneficiary or other person shall have any right to
participate in the Participant’s decision to revise distribution elections.
Notwithstanding the foregoing, the Committee shall interpret all provisions of
this Plan relating to the change of any distribution election with respect to
the Participant’s Post-2003 Account in a manner that is consistent with section
409A of the Code and the regulations and other guidance issued thereunder.
Accordingly, if the Committee determines that a requested revision to a
distribution election is inconsistent with section 409A of the Code or other
applicable tax law, the request shall not be effective.

8.5. Payment to Beneficiary Upon Death of Participant.

8.5.1. Payment to Beneficiary When Death Occurs Before Termination of
Directorship. If a Participant dies before Termination of Directorship, such
Participant’s Beneficiary will receive payment of the Participant’s Account at
the same time and in the same form the Participant would have received if the
Participant had experienced a Termination of Directorship on the date of death.

8.5.2. Payment to Beneficiary When Death Occurs After Termination of
Directorship. If a Participant dies after a Termination of Directorship, the
Participant’s Beneficiary shall receive distribution of the Participant’s
Account at the same time and in the same form the Participant would have
received if the Participant had survived.

8.5.3. Election of Measuring Investments by Beneficiaries. A Beneficiary of a
deceased Participant shall generally have the same rights to designate Measuring
Investments for the Participant’s Account that Participants have under
Section 4. The Committee may adopt (and revise) rules to govern designations of
Measuring Investments by Beneficiaries. Unless changed by the Committee, the
following rules shall apply:

 

  (a) The Measuring Investments for the Account of a deceased Participant shall
not be changed until the Beneficiary so determines.

 

10



--------------------------------------------------------------------------------

  (b) If a deceased Participant has more than one Beneficiary, the unanimous
consent of all Beneficiaries shall be required to change Measuring Investments
for such Participant’s Account.

8.6. Designation of Beneficiaries.

8.6.1. Right to Designate. Each Participant may designate, upon forms to be
furnished by and filed with the Committee (or through other means approved by
the Committee), one or more primary Beneficiaries or alternative Beneficiaries
to receive all or a specified part of such Participant’s Account in the event of
such Participant’s death. The Participant may change or revoke any such
designation from time to time without notice to or consent from any Beneficiary.
No such designation, change or revocation shall be effective unless executed by
the Participant and received by the Committee during the Participant’s lifetime.

8.6.2. Failure of Designation. If a Participant:

 

  (a) fails to designate a Beneficiary,

 

  (b) designates a Beneficiary and thereafter revokes such designation without
naming another Beneficiary, or

 

  (c) designates one or more Beneficiaries and all such Beneficiaries so
designated fail to survive the Participant,

such Participant’s Account, or the part thereof as to which such Participant’s
designation fails, as the case may be, shall be payable to the first class of
the following classes of automatic Beneficiaries in which a member survives the
Participant and (except in the case of surviving issue) in equal shares if there
is more than one member in such class surviving the Participant:

 

  (i) Participant’s surviving spouse;

 

  (ii) Participant’s surviving issue per stirpes and not per capita;

 

  (iii) Participant’s surviving parents;

 

  (iv) Participant’s surviving brothers and sisters; and

 

  (v) Representative of Participant’s estate.

8.6.3. Disclaimers by Beneficiaries. A Beneficiary entitled to a distribution of
all or a portion of a deceased Participant’s Account may disclaim an interest
therein subject to the following requirements. To be eligible to disclaim, a
Beneficiary must be a natural person, must not have received a distribution of
all or any portion of the Account at the time such disclaimer is executed and
delivered, and must have attained at least age twenty-one (21) years as of the
date of the Participant’s death. Any disclaimer must be in writing and must be
executed personally by the Beneficiary before a notary public. A disclaimer
shall state that the Beneficiary’s entire interest in the undistributed Account
is disclaimed or shall specify what portion thereof is disclaimed. To be
effective, duplicate original executed copies of the disclaimer must be both
executed and actually delivered to the Committee after the date of the
Participant’s death but not later than nine (9) months after the date of the
Participant’s death. A disclaimer shall be irrevocable when delivered to the
Committee. A disclaimer shall be considered to be delivered to the Committee
only when actually received by the Committee. The Committee shall be the sole
judge of the content, interpretation and validity of a purported disclaimer.
Upon the filing of a valid disclaimer, the Beneficiary shall be considered not
to have survived the Participant as to the interest disclaimed. A disclaimer by
a Beneficiary shall not be considered to be a transfer of an interest in
violation of any other provisions under this Plan. No other form of attempted
disclaimer shall be recognized by the Committee.

 

11



--------------------------------------------------------------------------------

8.6.4. Definitions. When used herein and, unless the Participant has otherwise
specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, “issue” means all persons who are lineal descendants of
the person whose issue are referred to, subject to the following:

 

  (a) a legally adopted child and the adopted child’s lineal descendants always
shall be lineal descendants of each adoptive parent (and of each adoptive
parent’s lineal ancestors);

 

  (b) a legally adopted child and the adopted child’s lineal descendants never
shall be lineal descendants of any former parent whose parental rights were
terminated by the adoption (or of that former parent’s lineal ancestors); except
that if, after a child’s parent has died, the child is legally adopted by a
stepparent who is the spouse of the child’s surviving parent, the child and the
child’s lineal descendants shall remain lineal descendants of the deceased
parent (and the deceased parent’s lineal ancestors);

 

  (c) if the person (or a lineal descendant of the person) whose issue are
referred to is the parent of a child (or is treated as such under applicable
law) but never received the child into that parent’s home and never openly held
out the child as that parent’s child (unless doing so was precluded solely by
death), then neither the child nor the child’s lineal descendants shall be issue
of the person.

“Child” means an issue of the first generation; “per stirpes” means in equal
shares among living children of the person whose issue are referred to and the
issue (taken collectively) of each deceased child of such person, with such
issue taking by right of representation of such deceased child; and “survive”
and “surviving” mean living after the death of the Participant.

8.6.5. Special Rules. Unless the Participant has otherwise specified in the
Participant’s Beneficiary designation, the following rules shall apply:

 

  (a) If there is not sufficient evidence that a Beneficiary was living at the
time of the death of the Participant, it shall be deemed that the Beneficiary
was not living at the time of the death of the Participant.

 

  (b) The automatic Beneficiaries specified in Section 8.5.2 and the
Beneficiaries designated by the Participant shall become fixed at the time of
the Participant’s death so that, if a Beneficiary survives the Participant but
dies before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary’s
estate.

 

  (c) If the Participant designates as a Beneficiary the person who is the
Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. (The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form executed by the
Participant and received by the Committee after the date of the legal
termination of the marriage between the Participant and such former spouse, and
during the Participant’s lifetime.)

 

  (d) Any designation of a nonspouse Beneficiary by name that is accompanied by
a description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant’s death.

 

  (e) Any designation of a Beneficiary only by statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant’s death.

 

12



--------------------------------------------------------------------------------

The Committee shall be the sole judge of the content, interpretation and
validity of a purported Beneficiary designation.

8.7. Death Prior to Full Distribution. If, at the death of the Participant, any
payment to the Participant was due or otherwise pending but not actually paid,
the amount of such payment shall be included in the Account which is payable to
the Beneficiary (and shall not be paid to the Participant’s estate, unless the
Participant’s estate is the Beneficiary as determined under Section 8.6.2).

8.8. Facility of Payment. In case of minority, incapacity or legal disability of
a Participant or Beneficiary entitled to receive any distribution under this
Plan, payment shall be made, if the Committee shall be advised of the existence
of such condition:

 

  (a) to the court-appointed guardian or conservator of such Participant or
Beneficiary, or

 

  (b) if there is no court-appointed guardian or conservator, to the lawfully
authorized representative of the Participant or Beneficiary (and the Committee,
in its sole discretion, shall determine whether a person is a lawfully
authorized representative for this purpose), or

 

  (c) to an institution entrusted with the care or maintenance of the
incapacitated or disabled Participant or Beneficiary, provided such institution
has satisfied the Committee, in its sole discretion, that the payment will be
used for the best interest and assist in the care of such Participant or
Beneficiary, and provided further, that no prior claim for said payment has been
made by a person described in (a) or (b) above.

Any payment made in accordance with the foregoing provisions of this section
shall constitute a complete discharge of any liability or obligation of
UnitedHealth Group therefor.

8.9. In-Service Distributions.

8.9.1. Pre-Selected In-Service Distributions From Pre-2004 Account. Each
Participant who initially enrolled in the Plan prior to January 1, 2004, had a
one-time opportunity, when initially enrolling in the Plan, to elect one (1) or
more pre-selected in-service distribution dates for all or a portion of the
Participant’s Pre-2004 Account, subject to the following rules:

 

  (a) Such election shall be made through a voice response system (or other
written or electronic means) approved by the Committee.

 

  (b) No such distribution will be made from the Participant’s Pre-2004 Account
before the January 1 of the calendar year that follows the third full Plan Year
after the Participant first enrolled in the Plan.

 

  (c) Only one such in-service distribution from the Participant’s Pre-2004
Account will be made in any Plan Year.

 

  (d) The minimum amount of such in-service distribution from the Participant’s
Pre-2004 Account is One Thousand Dollars ($1,000).

 

  (e) Through a voice response system (or other written or electronic means)
approved by the Committee, the Participant may request to postpone any
pre-selected in-service distribution date. A pre-selected in-service
distribution date may be postponed only once. The Participant must file the
extension request with the Committee at least twelve (12) months before the
scheduled date of distribution.

 

13



--------------------------------------------------------------------------------

  (f) Through a voice response system (or other written or electronic means)
approved by the Committee, the Participant may request that a pre-selected
in-service distribution date be cancelled (whether or not previously extended).
The Participant must file the cancellation request with the Committee at least
twelve (12) months before the scheduled date of distribution.

 

  (g) The distribution amount shall be determined as soon as administratively
feasible on or after the pre-selected distribution date and shall be actually
paid as soon as practicable after such determination.

 

  (h) If the Participant dies or experiences a Termination of Directorship
before the scheduled pre-selected in-service distribution date, no distribution
shall be made on such date.

8.9.2. Pre-Selected In-Service Distributions from Post-2003 Account. Each
Participant has the opportunity, when enrolling in the Plan for each Plan Year
beginning on or after January 1, 2004, to elect one (1) or more pre-selected
in-service distribution dates for all or a portion of the Participant’s
Post-2003 Account attributable to deferrals for such Plan Year (and any
investment gains or losses on such deferrals), subject to the following rules:

 

  (a) Such election shall be made through a voice response system (or other
written or electronic means) approved by the Committee.

 

  (b) No such distribution will be made before the January 1 of the calendar
year that follows the third full Plan Year after the Participant was first
eligible to elect a pre-selected in-service distribution from that portion of
the Participant’s Post-2003 Account attributable to deferrals for such Plan Year
and any subsequent investment gains or losses on such deferrals (e.g., the
earliest pre-selected in-service distribution date for any deferrals made in
2004 is January 1, 2007).

 

  (c) A Participant may receive more than one (1) pre-selected in-service
distribution from the Participant’s Post-2003 Account in any Plan Year but only
if each distribution is attributable to deferrals for different Plan Years. Only
one (1) pre-selected in-service distribution may be made in any Plan Year from
that portion of the Participant’s Post-2003 Account attributable to deferrals
for the same Plan Year.

 

  (d) The Participant who elects a pre-selected in-service distribution date and
subsequently experiences a Termination of Directorship will receive such
in-service distribution, if the in-service distribution date is prior to the
distribution of the Participant’s total Post-2003 Account.

 

  (e) The minimum amount of any pre-selected in-service distribution from the
Participant’s Post-2003 Account is One Thousand Dollars ($1,000).

 

  (f) Through a voice response system (or other written or electronic means)
approved by the Committee, the Participant may elect to postpone any
pre-selected in-service distribution date for at least five (5) years. A
pre-selected in-service distribution may be postponed only once. The Participant
must file the election with the Committee at least twelve (12) months before the
original scheduled date of distribution. Such election shall not take effect
until at least twelve (12) months after the date it is filed with the Committee.

 

  (g) A Participant may not cancel any pre-selected in-service distribution from
the Participant’s Post-2003 Account.

 

14



--------------------------------------------------------------------------------

  (h) The distribution amount shall be determined as soon as administratively
feasible on or after the pre-selected distribution date and shall be actually
paid as soon as practicable after such determination (and in any event within
the same calendar year as the pre-selected distribution date).

8.9.3. On Demand In-Service Distributions.

 

  (a) Election. Through a voice response system (or other written or electronic
means) approved by the Committee, a Participant may elect to receive all or a
portion of such Participant’s Pre-2004 Account prior to Termination of
Directorship for any reason; provided, however, that the requested distribution
amount will be reduced by a penalty equal to ten percent (10%) of the requested
amount, and the Participant will receive ninety percent (90%) of the requested
amount. The penalty of ten percent (10%) of the requested amount will be
forfeited to UnitedHealth Group to be used as the Committee determines in its
discretion. A Participant may not elect to receive an on demand in-service
distribution of any portion of the Participant’s Post-2003 Account.

 

  (b) Distribution Amount. The minimum amount of such distribution is One
Thousand Dollars ($1,000). The amount of such distribution shall be determined
as soon as administratively feasible as of a Valuation Date following the
receipt of the request by the Committee or its designee and shall be actually
paid to the Participant as soon as practicable after such determination.

8.9.4. In-Service Distribution for Unforeseeable Emergency. A Participant who
has incurred an unforeseeable emergency may request an in-service distribution
from the Participant’s Account if the Committee determines that such
distribution is for one of the purposes described in (b) below and the
conditions in (b) below have been satisfied.

 

  (a) Election. A Participant may elect in writing to receive distribution of
all or part of the Participant’s Account prior to a Termination of Directorship
to alleviate an unforeseeable emergency (as defined in (b) below). A Beneficiary
of a deceased Participant may also request an early distribution for an
unforeseeable emergency.

 

  (b) Unforeseeable Emergency Defined. For purposes of this Section, an
“unforeseeable emergency” means a severe financial hardship to the Participant
resulting from:

 

  (i) a sudden and unexpected illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in section 152 of the Code, without regard to sections
152(b)(1), 152(b)(2) and 152(d)(1)(B) of the Code),

 

  (ii) the loss of the Participant’s property due to casualty, or

 

  (iii) other similar extraordinary and unforeseeable emergency circumstances
arising as a result of events beyond the control of the Participant.

Whether a Participant is faced with an unforeseeable emergency will be
determined based on the relevant facts and circumstances. If a severe financial
hardship is or may be relieved either (i) through reimbursement or compensation
by insurance or otherwise, (ii) by liquidation of the Participant’s assets (to
the extent the liquidation of such assets would not itself cause severe
financial hardship), or (iii) by cessation of deferrals under this Plan (at the
earliest possible date otherwise permitted under this Plan) or any 401(k) plan,
then the hardship shall not constitute an unforeseeable emergency for purposes
of this Plan.

 

15



--------------------------------------------------------------------------------

  (c) Distribution Amount. The amount of such distribution is limited to the
amount reasonably necessary to satisfy the unforeseeable emergency. The amount
of such distribution shall be determined as soon as administratively feasible
following the receipt and approval of the request by the Committee or its
designee and shall be actually paid as soon as practicable after such approval
(and in any event within 30 days after such approval).

 

  (d) Suspension Rule. If a Participant receives a distribution due to an
unforeseeable emergency, the Participant’s deferrals under Section 3 will cease
as soon as administratively practicable following the date such distribution is
made. The Participant may not again elect to defer compensation under this Plan
until the enrollment period for the Plan Year that begins at least six
(6) months after such distribution.

8.10. Distributions in Cash. All distributions from this Plan shall be made in
cash.

SECTION 9

FUNDING OF PLAN

9.1. Unfunded Plan. The obligation of UnitedHealth Group to make payments under
the Plan constitutes only the unsecured (but legally enforceable) promises of
UnitedHealth Group to make such payments. No Participant shall have any lien,
prior claim or other security interest in any property of UnitedHealth Group.
UnitedHealth Group shall have no obligation to establish or maintain any fund,
trust or account (other than a bookkeeping account) for the purpose of funding
or paying the benefits promised under the Plan. If such a fund, trust or account
is established, the property therein shall remain the sole and exclusive
property of UnitedHealth Group. UnitedHealth Group shall be obligated to pay the
cost of the Plan out of its general assets. All references to accounts,
accruals, gains, losses, income, expenses, payments, custodial funds and the
like are included merely for the purpose of measuring the obligation of
UnitedHealth Group to Participants in the Plan and shall not be construed to
impose on UnitedHealth Group the obligation to create any separate fund for
purposes of the Plan.

9.2. Corporate Obligation. Neither any officer of UnitedHealth Group nor any
member of the Committee in any way secures or guarantees the payment of any
benefit or amount which may become due and payable hereunder to or with respect
to any Participant. Each Participant and other person entitled at any time to
payments hereunder shall look solely to the assets of UnitedHealth Group for
such payments as an unsecured, general creditor. After benefits have been paid
to or with respect to a Participant and such payment purports to cover in full
the benefit hereunder, such former Participant or other person or persons, as
the case may be, shall have no further right or interest in any other Plan
assets. No person shall be under any liability or responsibility for failure to
effect any of the objectives or purposes of this Plan by reason of the
insolvency of UnitedHealth Group.

SECTION 10

AMENDMENT AND TERMINATION

10.1. Amendment and Termination. The Committee may unilaterally amend the Plan
Statement prospectively, retroactively or both, at any time and for any reason
deemed sufficient by it without notice to any person affected by this Plan, and
the Board of Directors may terminate this Plan both with regard to persons
receiving benefits and persons expecting to receive benefits in the future;
provided, however, that:

 

  (a) No Reduction or Delay. The benefit, if any, payable to or with respect to
a Participant, whether or not the Participant has had a Termination of
Directorship as of the effective date of such amendment, shall not be, without
the written consent of the Participant, diminished or delayed by such amendment.

 

16



--------------------------------------------------------------------------------

  (b) Cash Lump Sum Payment. To the extent permissible under section 409A of the
Code and related Treasury regulations and guidance, if the Board of Directors
terminates the Plan completely with respect to all Participants, the Board shall
have the right, in its sole discretion, and notwithstanding any elections made
by Participants, to immediately pay all benefits in a lump sum following such
Plan termination or to pay all benefits on any other accelerated payment
schedule that is permissible under section 409A of the Code.

10.2. No Oral Amendments. No oral representation concerning the interpretation
or effect of the Plan Statement shall be effective to amend the Plan Statement.
No amendment of the Plan Statement shall be effective unless it is in writing
and signed on behalf of the Committee by a person authorized to execute such
writing. No termination of the Plan shall be effective unless it is in writing
and signed on behalf of the Board of Directors by a person authorized to execute
such writing.

10.3. Plan Binding On Successors. UnitedHealth Group shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise of
all or substantially all of the business and/or assets of UnitedHealth Group),
by agreement, to expressly assume and agree to perform this Plan Statement in
the same manner and to the same extent that UnitedHealth Group would be required
to perform it if no such succession had taken place.

SECTION 11

DETERMINATIONS — RULES AND REGULATIONS

11.1. Determinations. The Committee shall make such determinations as may be
required from time to time in the administration of the Plan. The Committee
shall have the discretionary authority and responsibility to interpret and
construe the Plan Statement and to determine all factual and legal questions
under the Plan, including but not limited to the entitlement of Participants and
Beneficiaries, and the amounts of their respective interests. Each interested
party may act and rely upon all information reported to them hereunder and need
not inquire into the accuracy thereof, nor be charged with any notice to the
contrary.

11.2. Rules and Regulations. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Committee.

11.3. Method of Executing Instruments. Information to be supplied or written
notices to be made or consents to be given by the Committee pursuant to any
provision of the Plan Statement may be signed in the name of the Committee by
any officer who has been authorized to make such certification or to give such
notices or consents.

11.4. Claims Procedure. The claims procedure set forth in this Section 11.4
shall be the exclusive administrative procedure for the disposition of claims
for benefits arising under the Plan.

11.4.1. Original Claim. Any person may, if he or she so desires, file with the
Committee a written claim for benefits under the Plan. Within ninety (90) days
after the filing of such a claim, the Committee shall notify the claimant in
writing whether the claim is upheld or denied in whole or in part or shall
furnish the claimant a written notice describing specific special circumstances
requiring a specified amount of additional time (but not more than one hundred
eighty (180) days from the date the claim was filed) to reach a decision on the
claim. If the claim is denied in whole or in part, the Committee shall state in
writing:

 

  (a) the specific reasons for the denial;

 

  (b) the specific references to the pertinent provisions of the Plan Statement
on which the denial is based;

 

17



--------------------------------------------------------------------------------

  (c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (d) an explanation of the claims review procedure set forth in this section.

11.4.2. Review of Denied Claim. Within sixty (60) days after receipt of notice
that the claim has been denied in whole or in part, the claimant may file with
the Committee a written request for a review and may, in conjunction therewith,
submit written issues and comments. Within sixty (60) days after the filing of
such a request for review, the Committee shall notify the claimant in writing
whether, upon review, the claim was upheld or denied in whole or in part or
shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred twenty (120) days from the date the request for review was filed) to
reach a decision on the request for review. If the claimant wishes to seek
further review of the Committee’s decision upon review, the claimant shall
submit the claim (or dispute or complaint) to binding arbitration pursuant to
the rules of the American Arbitration Association. This is the only right a
complainant has for further consideration. The matter must be submitted to
binding arbitration within one (1) year of receipt of notice of the Committee’s
final decision upon review. The arbitrators shall have no power to award any
punitive or exemplary damages or to vary or ignore the provisions of the Plan
Statement and shall be bound by controlling law.

11.4.3. General Rules.

 

  (a) No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the claims procedure.
The Committee may require that any claim for benefits and any request for a
review of a denied claim be filed on forms to be furnished by the Committee upon
request.

 

  (b) All decisions on original claims and all decisions on requests for a
review of denied claims shall be made by the Committee.

 

  (c) The Committee may, in its discretion, hold one or more hearings on a claim
or a request for a review of a denied claim.

 

  (d) A claimant may be represented by a lawyer or other representative (at the
claimant’s own expense), but the Committee reserves the right to require the
claimant to furnish written authorization. A claimant’s representative shall be
entitled, upon request, to copies of all notices given to the claimant.

 

  (e) The decision of the Committee on a claim and a decision of the Committee
on a request for a review of a denied claim shall be served on the claimant in
writing. If a decision or notice is not received by a claimant within the time
specified, the claim or request for a review of a denied claim shall be deemed
to have been denied.

 

  (f) Prior to filing a claim or a request for a review of a denied claim, the
claimant or his or her representative shall have a reasonable opportunity to
review a copy of the Plan Statement and all other pertinent documents in the
possession of the Committee.

 

  (g) The Committee may permanently or temporarily delegate its responsibilities
under this claims procedure to an individual or a committee of individuals.

 

18



--------------------------------------------------------------------------------

11.5. Limitations And Exhaustion.

11.5.1. Limitations. No claim shall be considered under these administrative
procedures unless it is filed with the Committee within one (1) year after the
claimant knew (or reasonably should have known) of the principal facts on which
the claim is based. Every untimely claim shall be denied by the Committee
without regard to the merits of the claim. No legal action (whether arising
under any statute or non-statutory law) may be brought by any claimant on any
matter pertaining to the Plan unless the legal action is commenced in the proper
forum before the earlier of:

 

  (a) two (2) years after the claimant knew (or reasonably should have known) of
the principal facts on which the claim is based, or

 

  (b) ninety (90) days after the claimant has exhausted these administrative
procedures.

Knowledge of all facts that a Participant knew (or reasonably should have known)
shall be imputed to each claimant who is or claims to be a Beneficiary of the
Participant (or otherwise claims to derive an entitlement by reference to a
Participant) for the purpose of applying the one (1) year and two (2) year
periods.

11.5.2. Exhaustion Required. The exhaustion of these administrative procedures
is mandatory for resolving every claim and dispute arising under the Plan. As to
such claims and disputes:

 

  (a) no claimant shall be permitted to commence any legal action relating to
any such claim or dispute (whether arising under any statute or non-statutory
law) unless a timely claim has been filed under these administrative procedures
and these administrative procedures have been exhausted; and

 

  (b) in any such legal action all explicit and implicit determinations by the
Committee (including, but not limited to, determinations as to whether the claim
was timely filed) shall be afforded the maximum deference permitted by law.

SECTION 12

PLAN ADMINISTRATION

12.1. Officers. Except as hereinafter provided, functions generally assigned to
UnitedHealth Group shall be discharged by its officers or delegated and
allocated as provided herein.

12.2. Chief Executive Officer. Except as hereinafter provided, the Chief
Executive Officer of UnitedHealth Group may delegate or redelegate and allocate
and reallocate to one or more persons or to a committee of persons jointly or
severally, and whether or not such persons are directors, officers or employees,
such functions assigned to UnitedHealth Group generally hereunder as he or she
may from time to time deem advisable.

12.3. Board Of Directors. Notwithstanding the foregoing, the Board of Directors
shall have the sole authority to terminate the Plan.

12.4. Committee. The Committee shall:

 

  (a) keep a record of all its proceedings and acts and keep all books of
account, records and other data as may be necessary for the proper
administration of the Plan; notify UnitedHealth Group of any action taken by the
Committee and, when required, notify any other interested person or persons;

 

  (b) determine from the records of UnitedHealth Group the compensation, status
and other facts regarding Participants;

 

  (c) prescribe forms to be used for distributions, notifications, etc., as may
be required in the administration of the Plan;

 

19



--------------------------------------------------------------------------------

  (d) set up such rules, applicable to all Participants similarly situated, as
are deemed necessary to carry out the terms of this Plan Statement;

 

  (e) perform all other acts reasonably necessary for administering the Plan and
carrying out the provisions of this Plan Statement and performing the duties
imposed on it by the Board of Directors;

 

  (f) resolve all questions of administration of the Plan not specifically
referred to in this section;

 

  (g) provide adequate notice in writing to any claimant whose claim for
benefits under the Plan has been denied, setting forth the specific reasons for
such denial, written in a manner calculated to be understood by the claimant;
and

 

  (h) delegate or redelegate to one or more persons, jointly or severally, and
whether or not such persons are members of the Committee or employees of
UnitedHealth Group, such functions assigned to the Committee hereunder as it may
from time to time deem advisable.

If there shall at any time be three (3) or more members of the Committee serving
hereunder who are qualified to perform a particular act, the same may be
performed, on behalf of all, by a majority of those qualified, with or without
the concurrence of the minority. No person who failed to join or concur in such
act shall be held liable for the consequences thereof.

12.5. Delegation. The Board of Directors and the members of the Committee shall
not be liable for an act or omission of another person with regard to a
responsibility that has been allocated to or delegated to such other person
pursuant to the terms of the Plan Statement or pursuant to procedures set forth
in the Plan Statement.

12.6. Conflict of Interest. If any individual to whom authority has been
delegated or redelegated hereunder shall also be a Participant in the Plan, such
Participant shall have no authority with respect to any matter specially
affecting such Participant’s individual rights hereunder (as distinguished from
the rights of all Participants and Beneficiaries or a broad class of
Participants and Beneficiaries), all such authority being reserved exclusively
to other individuals as the case may be, to the exclusion of such Participant,
and such Participant shall act only in such Participant’s individual capacity in
connection with any such matter.

12.7. Service of Process. In the absence of any designation to the contrary by
the Committee, the General Counsel of UnitedHealth Group is designated as the
appropriate and exclusive agent for the receipt of process directed to this Plan
in any legal proceeding, including arbitration, involving the Plan.

12.8. Expenses. The expenses of administering this Plan shall be payable out of
the trust fund, if any, established for this Plan except to the extent that
UnitedHealth Group, in its discretion, directly pays the expenses. If no such
trust fund exists, UnitedHealth Group shall pay such expenses.

12.9. Certifications. Information to be supplied or written notices to be made
or consents to be given by the Committee pursuant to any provision of this Plan
Statement may be signed in the name of the Committee by any officer who has been
authorized to make such certification or to give such notices or consents.

12.10. Errors In Computations. UnitedHealth Group shall not be liable or
responsible for any error in the computation of the Account or the determination
of any benefit payable to or with respect to any Participant resulting from any
misstatement of fact made by the Participant or by or on behalf of any survivor
to whom such benefit shall be payable, directly or indirectly, to UnitedHealth
Group and used by the Committee in determining the benefit. The Committee shall
not be obligated or required to increase the benefit payable to or with respect
to such Participant which, on discovery of the misstatement, is found to be
understated as a result of such misstatement of the Participant. However, the
benefit of any Participant which is overstated by reason of any such
misstatement or any other reason shall be reduced to the amount appropriate in
view of the truth (and to recover any prior overpayment).

 

20



--------------------------------------------------------------------------------

SECTION 13

CONSTRUCTION

13.1. Applicable Laws.

13.1.1. ERISA Status. Since no employee of UnitedHealth Group or any affiliate
may actively participate in this Plan (see Sections 2 and 3.3), this Plan is not
subject to regulation under the Employee Retirement Income Security Act of 1974
(“ERISA”).

13.1.2. IRC Status. The Plan is intended to be a nonqualified, unfunded,
deferred compensation arrangement.

13.1.3. References to Laws. Any reference in the Plan Statement to a statute or
regulation shall be considered also to mean and refer to any subsequent
amendment or replacement of that statute or regulation.

13.2. Effect on Other Plans. This Plan Statement shall not alter, enlarge or
diminish any person’s rights or obligations under any other benefit plan for
members of the Board of Directors.

13.3. Disqualification. Notwithstanding any other provision of the Plan
Statement or any election or designation made under the Plan, any potential
Beneficiary who feloniously and intentionally kills a Participant shall be
deemed for all purposes of the Plan and all elections and designations made
under the Plan to have died before such Participant. A final judgment of
conviction of felonious and intentional killing is conclusive for this purpose.
In the absence of a conviction of felonious and intentional killing, the
Committee shall determine whether the killing was felonious and intentional for
this purpose.

13.4. Rules of Document Construction.

 

  (a) Whenever appropriate, words used herein in the singular may be read in the
plural, or words used herein in the plural may be read in the singular; the
masculine may include the feminine; and the words “hereof,” “herein” or
“hereunder” or other similar compounds of the word “here” shall mean and refer
to the entire Plan Statement and not to any particular paragraph or Section of
the Plan Statement unless the context clearly indicates to the contrary.

 

  (b) The titles given to the various Sections of the Plan Statement are
inserted for convenience of reference only and are not part of the Plan
Statement, and they shall not be considered in determining the purpose, meaning
or intent of any provision hereof.

 

  (c) Notwithstanding any thing apparently to the contrary contained in the Plan
Statement, the Plan Statement shall be construed and administered to prevent the
duplication of benefits provided under the Plan and any other plan maintained in
whole or in part by UnitedHealth Group.

13.5. Choice of Law. This instrument has been executed and delivered in the
State of Minnesota and has been drawn in conformity to the laws of that State
and shall be construed and enforced in accordance with the laws of the State of
Minnesota.

13.6. Section 409A. It is intended that any amounts payable under this Plan
shall comply with Section 409A of the Code (including Treasury Regulations and
other published guidance related thereto) so as not to subject Participants to
payment of any additional tax, penalty, or interest imposed under Section 409A
of the Code. The

 

21



--------------------------------------------------------------------------------

Plan shall be construed in a manner to give effect to such intention. In no
event whatsoever shall UnitedHealth Group and/or any of its affiliates be liable
for any tax, interest or penalties that may be imposed on any Participant (or
any Participant’s estate) under Section 409A of the Code. Neither UnitedHealth
Group and/or any of its affiliates shall have any obligation to indemnify or
otherwise hold a Participant (or any Participant’s estate) harmless from any or
all such taxes, interest or penalties, or liability for any damages related
thereto

 

22